Citation Nr: 0838311	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-32 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1969 to 
July1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).




FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The evidence of record does not demonstrate that the 
veteran's PTSD is a result of any established event, injury, 
or disease during active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice letters sent in July 2004 and March 2006 satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159, as they informed the appellant of what evidence was 
needed to establish the benefit sought, of what VA would do 
or had done, and what evidence the appellant should provide, 
and informed the appellant that it was the appellant's 
responsibility to support the claim with appropriate 
evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Such notice 
was provided to the veteran in March 2006.  In the present 
appeal, because the claim for service connection for PTSD is 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that the duty to assist the veteran has been 
fulfilled, and the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim for service connection for a disability of 
the right hand that VA has not sought.  All known and 
available VA treatment records, private treatment records, 
and service treatment records have been associated with the 
record.  The veteran was afforded a VA examination.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issue 
on appeal, and that VA has satisfied the duty to assist.

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2008).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008) 

Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV) as the 
governing criteria for diagnosing PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

In this case, the veteran's service personnel records show 
that he served in Vietnam from July 1970 to July 1971.  His 
decorations, and citations include the Republic of Vietnam 
Commendation Medal, the Vietnam Service Medal, and the Army 
Commendation Medal - issued without the inclusion of a Valor 
device.  His military occupational specialties in service 
were a utilities worker and a carpenter.  

The service treatment records are negative for any signs, 
symptoms, or diagnoses of PTSD.  On the July 1971 separation 
examination, the examiner noted no psychological problems.

The veteran's application for service connection for PTSD was 
received in July 2004.  In response to his application, the 
RO, in a July 2004 letter, provided the veteran with 
information regarding notices and duties required by VCAA.  
Included with the letter, was a form requesting information 
regarding his claim for PTSD, including a description of any 
stressors he experienced that may have triggered his PTSD.  
In August 2004, the veteran returned the form; and, except 
for his signature at the bottom of the form, he did not 
provide any information.  In essence, he returned a blank 
form.  

Associated with the claims folder is a March 2003 statement 
from K.A., L.M.S.W., a professional social worker.  In his 
statement, the L.M.S.W. noted that the veteran served in 
Vietnam.  The veteran reported that he had friends killed, 
but could not remember their names.  The veteran stated that 
he remembered being on guard duty when a mortar hit just 
below him.  He remembered seeing a guy sitting at the side of 
the barracks and being struck by a rocket and killed.  He 
remembered a legless soldier being brought into the hospital.  
The veteran described depression, and he reported recurrent 
memories of dead bodies, legs blown off and the destruction.  
The L.M.S.W. concluded that the veteran met the requirements 
for a diagnosis of PTSD.

In August 2004 a psychiatric evaluation was performed by 
C.W.J., M.D.  The psychiatrist reported having read the March 
2003 report of the L.M.S.W., a June 2004 VA outpatient 
treatment record, and various lay statements.  The 
psychiatrist obtained a history from the veteran which was to 
the effect that prior to entering active service, he had no 
psychiatric difficulty.  Since his return from Vietnam, he 
experienced nightmares, sleep disturbance, night sweats, 
agitation, withdrawal, startle reaction, social adjustment 
issues, and memory problems.  The veteran reported that while 
in Vietnam, he experienced direct fire, indirect fire, 
handling the dead and wounded, seeing bodies, and constantly 
being frightened.  The examiner diagnosed PTSD due to combat 
stressors.

Associated with the claims folder are VA outpatient treatment 
records dated from September 2003 to November 2004.  When 
seen in January 2004, the veteran related that he had been 
depressed since his twin died two years earlier.  The 
examiner noted no objective symptoms of depression or 
anxiety, no nightmares or flashbacks.  The diagnosis was 
depression.  In April 2004, the veteran continued to complain 
of depression, but admitted to not filling his prescription 
for antidepressant medication.  When seen at the VA mental 
Health Clinic in May 2004, the veteran admitted that he was 
never in active combat.  He worked as a builder while in 
Vietnam.  He admitted to drinking two-gallons of gin a week, 
and a 12-pack of beer a week.  He enjoyed drinking and 
shooting pool.  He reported that he saw lots of bodies being 
brought in on helicopters while in Vietnam.  He reported no 
recent flashbacks, no nightmares for two years, and felt sad 
by the coverage of the war in Iraq.  Following the one-hour 
session, the assessment was adjustment disorder, rule in/out 
PTSD, and a history of alcohol abuse.  The veteran was seen 
for a VA individual psychiatric therapy session in September 
2004.  He admitted to not having nightmares, no angry 
outbursts, some memory problems, preferring to be alone, and 
no delusions.  The diagnosis was a history of PTSD.  In 
November 2004, he continued to complain of depression.  

In his October 2005 substantive appeal, the veteran averred 
that VA should "concede to service connection for PTSD", 
alleging that he did not experience anything before of after 
military service that would cause PTSD.

Based on the evidence of record, the Board finds that the 
veteran's PTSD is not a result of any established event, 
injury, or disease during active service.  The evidence 
clearly shows that the veteran currently has diagnoses of 
PTSD and depression.  However, while the private and VA 
treatment records recount the veteran's assertions that he 
has, in the past, experienced nightmares of his experiences 
in Vietnam, no medical diagnosis has been provided 
establishing a diagnostic link between the veteran's 
currently diagnosed PTSD and any verified stressor from 
active service.  Further, the statements were based on the 
history related by the veteran and not on a review of the 
claims folder, including the service personnel records and 
the service treatment records.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  None of the evidence of record 
contains a statement given by a medical examiner which 
provides a nexus between the veteran's diagnosed PTSD and a 
verified in-service stressor.  Without a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, service connection for PTSD cannot be granted.  See 
38 C.F.R. § 3.304(f).

Additionally, the Board finds that there is no verified in- 
service PTSD stressor.  By his own admission, the veteran saw 
no active combat in Vietnam (see May 2004 VA outpatient 
treatment record).  Therefore, the veteran's lay testimony 
alone can not establish the occurrence of the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f)(2).  Further, he 
returned the VA stressor questionnaire without competing it.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  

In conclusion, the evidence in the claims folder does not 
support a claim for service connection for PTSD, and the 
veteran has not provided information that would allow VA to 
obtain evidence to support his claim.  Therefore service 
connection for PTSD cannot be granted.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


